Per Curiam.

The petition for a writ of certiorari to the Circuit Court of Appeals for the Seventh Circuit is denied. The Solicitor General, in his brief for the Federal Trade Commission, concedes that the order affirmed by the Circuit Court of Appeals is broader than the decision in Federal Trade Commission v. Beech-Nut Packing Co., 257 U. S. 441, 455, which the Circuit Court of Appeals followed in dismissing the petition for the Woolen Manufacturing Co. The Court denies the application for writ of certiorari herein, assuming- that the Federal Trade Commission will modify its order accordingly, and without prejudice to an application for that purpose by the petitioner.